MEMORANDUM **
Kenneth Duane Lee, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his action alleging excessive force and deliberate indifference. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm for the reasons stated by the magistrate judge’s findings and recommendations dated July 14, 2000, and adopted by the district court’s September 25, 2000, order.
*540Lee’s remaining contentions have been considered and rejected.
On January 22, 2001, Lee was granted permission for funding under the Prison Litigation Reform Act, 28 U.S.C. § 1915. The Clerk shall amend the docket to reflect Lee’s in forma pauperis status.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.